DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2-5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Fahs et al. (US 2011/0148733).
	Regarding claim 1, Fahs et al. (figure 9/drawing below and para 0113) discloses a first inductor unit (see left coil of drawing below), comprises: a first side and a second side respectively disposed at two opposite sides of the first inductor unit (see left coil of drawing below), wherein the first inductor unit comprises a third side and a fourth side located at two opposite sides of a first central line (see left coil of drawing below) wherein the first central line is across and between the first and second sides (see drawing below); a first wire winded to form a plurality of circles (see drawing below), wherein the first wire is winded in an interlaced manner at least one of the first to fourth sides of the first inductor unit (see drawing below); and a first input terminal disposed on one side of the first side, the second side, the third side and the fourth side of the first inductor unit (see left coil of drawing below); and a second inductor unit, comprising: a fifth side and a sixth side respectively disposed at two opposite sides of the second inductor unit (see right coil of drawing below), wherein the second inductor unit comprises a seventh side and an eighth side located at two opposite sides of a second central line (see right coil of drawing below), wherein the second central line is across and between the fifth and sixth sides (see drawing below); a second wire winded to form a plurality of circles (see drawing below), wherein the second wire is winded in an interlaced manner at least one of the fifth to eighth sides of the second inductor unit (see drawing below); and a second input terminal disposed on one of the fifth to eighth sides of the second inductor unit (see right coil of drawing below); wherein the first wire and the second wire are winded in an interlaced manner at the second side and the sixth side(see drawing below).

    PNG
    media_image1.png
    577
    601
    media_image1.png
    Greyscale


Regarding claim 2, Fahs et al. (see drawing below) discloses wherein the first wire are winded in an interlaced manner at the third side and the fourth side, and the second wire are winded in an interlaced manner at the seventh side and the eighth side.

    PNG
    media_image1.png
    577
    601
    media_image1.png
    Greyscale

Regarding claim 9, Fahs et al. (see drawing below) discloses wherein the first input terminal is disposed at the first side, and the second input terminal is disposed at the fifth side.

    PNG
    media_image1.png
    577
    601
    media_image1.png
    Greyscale


Regarding claim 10, Fahs et al. (drawing below) discloses wherein the first wire is winded in an interlaced manner at the third side, and the second wire is winded in an interlaced manner at the eighth side.


    PNG
    media_image1.png
    577
    601
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837